UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 9, 2008 FIRSTPLUS FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 0-27750 75-2561085 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 122 W. John Carpenter Freeway, Suite 450, Irving, Texas 75039 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972) 717-7969 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On January 9, 2008, Rutgers Investment Group, Inc. (“Rutgers”), a wholly-owned subsidiary of FirstPlus Financial Group, Inc., entered into an Outsourced Mortgage Processing and Fulfillment Services Agreement (the “Agreement”) with Homeloanadvisors.com, a California corporation (“HLA”), effective December 31, 2007, whereby Rutgers will act as management agent for HLA. Rutgers' responsibilities include processing loans, coordinating underwriting and funding services, and overseeing quality control for all loans made by HLA.
